DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, WO 2008/129433 A2 would be the closest prior art, teaching in Fig. 1 a radiation detection device, comprising: wherein the n-type and p-type layers, the cathode 106, and the anode 104 form a photosensitive diode; a second polysilicon layer formed on the substrate, however, the prior art of record fails to teach or reasonably suggest a first portion of a first polysilicon layer formed on a substrate, wherein the first portion of the first polysilicon layer is a cathode; an n-type layer formed on the first portion of the first polysilicon layer; a p-type layer formed on the n-type layer; a metal layer formed on the p-type layer, wherein the metal layer is an anode, and wherein the second polysilicon layer is an active polysilicon island; a second portion of the first polysilicon layer formed above the second polysilicon layer, wherein the second portion of the first polysilicon layer is a gate electrode; a first layer formed on a first region of the second polysilicon layer, wherein the first layer is a source electrode; a second layer formed on a second region of the second polysilicon layer, wherein the second layer is a drain electrode, and wherein the active polysilicon island, and the gate, source, and drain electrodes form a transistor; and a radiation detection layer formed above the substrate, wherein the radiation detection layer is configured to receive a plurality of radiations and generate a conversion output signal, wherein the photosensitive diode is configured to receive the conversion output signal and generate a detector signal, and wherein the transistor is configured to receive the detector signal and generate an amplified signal.
	With respect to independent claim 7,  because of the similar allowable subject matter as in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884